 Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 1 of 9 Pageid#: 943




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                              Charlottesville Division
TANNER HIRSCHFELD;                            )
NATALIA MARSHALL,                             )
                                              )
          Plaintiffs-Appellants,              )
     v.                                       )      Case No. 3:18-cv-00103-GEC
                                              )
BUREAU OF ALCOHOL,                            )
TOBACCO, FIREARMS                             )
AND EXPLOSIVES, ET AL.,                       )

                 Defendants-Appellees

                  [PROPOSED] COMPLAINT IN INTERVENTION
            FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

       COME NOW the Plaintiffs, Mr. John Corey Fraser (hereinafter “Corey Fraser”) and

Battlefield Firearms (trade name of QMF.Wyatt, LLC, hereinafter “Battlefield”) by and through

counsel, and complain of the Defendants as follows:

                                        INTRODUCTION

   1. This is an action to vindicate the fundamental right to keep and bear arms, which is fully

       applicable to all law-abiding adults and includes the right to acquire such arms.

   2. The Second Amendment “guarantee[s] the individual right to possess and carry” handguns,

       and “elevates above all other interests the right of law-abiding, responsible citizens to use

       arms in defense of hearth and home.” District of Columbia v. Heller, 554 U.S. 570, 635

       (2008).

   3. The United States, however, prohibits a certain class of law-abiding, responsible citizens

       from fully exercising the right to keep and bear arms—namely, adults who have reached

       the age of eighteen but are not yet twenty-one. The federal government bans such persons

       from purchasing handguns from federally-licensed firearms dealers.
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 2 of 9 Pageid#: 944




  4. At eighteen years of age, law-abiding citizens in this country are considered adults for

     almost all purposes and certainly for the purposes of the exercise of fundamental

     constitutional rights. At eighteen, citizens are eligible to serve in the military—to fight and

     die by arms for the country. Indeed, male citizens in this age-group are designated members

     of the militia by federal statute, 10 U.S.C. § 311(a), and may be conscripted to bear arms

     on behalf of their country, 50 U.S.C. §§ 453(a), 454(a). Yet, Section 922(b)(1) of the

     federal criminal code prohibits law-abiding adults in this age group from lawfully

     purchasing—from the most prevalent and readily available source—what the Supreme

     Court has called “the quintessential self-defense weapon” and “the most popular weapon

     chosen by Americans for self-defense in the home.” Heller, 554 U.S. at 629.

  5. This blanket ban violates the fundamental rights of millions of responsible, law- abiding

     American citizens and is thus invalid under the Second and Fifth Amendments.

                                          PARTIES

  6. Mr. Corey Fraser is a resident of Palmyra, Virginia in Fluvanna County and is a citizen of

     the United States.

  7. Battlefield Firearms is the business name of QMF.Wyatt, LLC, a Virginia-based limited

     liability company that is a federally licensed firearm dealer and principally located at 5483

     Germanna Hwy, Locust Grove, VA 22508, United States.

  8. The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“BATFE”) is an arm of the

     Department of Justice responsible for the investigation and prevention of federal offenses

     involving the use, manufacture, and possession of firearms. The BATFE also regulates, via

     licensing, the sale, possession, and transportation of firearms and ammunition in interstate

     commerce. The BATFE is authorized to implement the federal law challenged in this case.
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 3 of 9 Pageid#: 945




  9. Defendant Marvin Richardson is the Acting Director of the BATFE.

  10. Defendant Attorney General Merrick Garland heads the United States Department of

     Justice, which is the agency of the United States government responsible for enforcement

     of federal criminal laws. He has ultimate authority for supervising all of the operations and

     functions of the Department of Justice.

  11. Defendants BATFE, Richardson, and Garland are hereinafter referred to as the “federal

     Defendants,” “Defendants,” or “the Government.”

                              JURISDICTION AND VENUE

  12. This action seeks relief pursuant to 28 U.S.C §§ 2201 and 2202, 28 U.S.C. § 2412.

     Therefore, jurisdiction is founded on 28 U.S.C. § 1331 in that this action arises under the

     Constitution and laws of the United States.

  13. The federal Defendants, including BATFE, are amenable to suit for relief other than money

     damages pursuant to 5 U.S.C. § 702.

  14. The Court has authority to award costs and attorneys’ fees under 28 U.S.C. § 2412.

  15. Venue is proper in this district under 28 U.S.C. § 1391(e).

                                      THE LAWS AT ISSUE

  16. The Gun Control Act of 1968 states that it was passed for the “purpose of . . . provid[ing]

     support to Federal, State, and local law enforcement officials in their fight against crime

     and violence” and “not [for] the purpose of . . . plac[ing] any undue or unnecessary Federal

     restrictions or burdens on law-abiding citizens with respect to the acquisition, possession,

     or use of firearms appropriate to the purpose of hunting, trapshooting, target shooting,

     personal protection, or any other lawful activity.” Pub. L. No. 90-618, § 101, 82 Stat. 1213,

     1213-14 (1968). Indeed, Congress declared that that Gun Control Act was not meant “to
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 4 of 9 Pageid#: 946




     discourage or eliminate the private ownership or use of firearms by law-abiding citizens

     for lawful purposes.” Id.

  17. The Gun Control Act, however, does significantly discourage and eliminate the private

     acquisition and ownership of firearms for lawful purposes by certain law-abiding citizens.

     Title 18, Section 922(b)(1) of the United States Code provides: “It shall be unlawful for

     any licensed importer, licensed manufacturer, licensed dealer, or licensed collector to sell

     or deliver . . . any firearm or ammunition to any individual who the licensee knows or has

     reasonable cause to believe is less than eighteen years of age, and, if the firearm, or

     ammunition is other than a shotgun or rifle, or ammunition for a shotgun or rifle, to any

     individual who the licensee knows or has reasonable cause to believe is less than twenty-

     one years of age.” And 18 U.S.C. § 922(c) states that “a licensed importer, licensed

     manufacturer, or licensed dealer may sell a firearm to a person who does not appear in

     person at the licensee’s business premises . . . only if” the person signs a sworn statement

     attesting “that, in the case of any firearm other than a shotgun or a rifle, I am twenty-one

     years or more of age.”

  18. Likewise, a Department of Justice regulation, 27 C.F.R. § 478.99(b)(1), provides: “A

     licensed importer, licensed manufacturer, licensed dealer, or licensed collector shall not

     sell or deliver (1) any firearm or ammunition . . . , if the firearm, or ammunition, is other

     than a shotgun or rifle, or ammunition for a shotgun or rifle, to any individual who the

     importer, manufacturer, dealer, or collector knows or has reasonable cause to believe is

     less than 21 years of age.” Other regulations require that licensees obtain a signed copy of

     Form 4473 before transferring a handgun to a purchaser. See 27 C.F.R. §§ 478.124(a),

     478.96(b). Form 4473 states that the information provided therein “will be used to
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 5 of 9 Pageid#: 947




     determine whether [the transferee is] prohibited under law from receiving a firearm” and

     instructs licensees that it is “unlawful for a licensee to sell any firearm other than a shotgun

     or rifle to any person under the age of 21.”

  19. Title 18, Section 922(a)(1)(A) requires any person who “engage[s] in the business of

     importing, manufacturing, or dealing in firearms” to obtain a federal firearms license

     (“FFL”). A firearms “dealer,” in turn, is any person who, inter alia, “engage[s] in the

     business of selling firearms at wholesale or retail,” including pawnbrokers. 18 U.S.C. §

     921(a)(11)(A), (C). A person “engage[s] in the business” of selling firearms—and thus

     must obtain an FFL—if he “devotes time, attention, and labor to dealing in firearms as a

     regular course of trade or business with the principal objective of livelihood and profit

     through the repetitive purchase and resale of firearms.” Id. § 921(a)(21)(C).

  20. Under 18 U.S.C. § 922(a)(5), it is illegal “for any person [other than a licensed dealer] to

     transfer, sell, trade, give, transport, or deliver any firearm to any person . . . who the

     transferor knows or has reasonable cause to believe does not reside in . . . the State in which

     the transferor resides.”

  21. The combined effect of these provisions is a significant, unequal, and impermissible burden

     on the right to keep and bear arms of a class of millions of law-abiding 18-to-20 year-old

     adult citizens. Section 922(b)(1) flatly bans the sale of handguns and handgun ammunition

     by any person who engages in the regular business of selling guns to anyone eighteen to

     twenty years of age. These law-abiding adults are thus relegated to the irregular secondary

     market for face-to-face intrastate sales of used handguns. And because Section 922(a)(5)

     bars interstate face-to-face sales, these law-abiding adults cannot even access larger used-

     gun markets that the Internet and other mediums might otherwise provide.
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 6 of 9 Pageid#: 948




  22. The Second Amendment secures the right to purchase handguns and handgun ammunition

     for self-defense and other lawful purposes. And the Second Amendment’s protections

     extend in full to law-abiding adults aged eighteen or older.

                        IMPACT OF THE LAWS ON THE PLAINTIFFS

  23. Plaintiff Corey Fraser is a 19-year-old resident of Palmyra, Virginia.

  24. Mr. Fraser is a college student at Hampden-Sydney College in Prince Edward County,

     Virginia.

  25. Mr. Fraser grew up frequenting the shooting range. He knows of several people who have

     defended their families, themselves, and their homes by the use of a firearm.

  26. Mr. Fraser is a law-abiding, responsible citizen. He does not own a handgun. If it were

     legal, he would purchase a handgun and handgun ammunition from a federally- licensed

     firearms dealer. He desires to purchase and own a handgun for purposes of self- defense

     and for target shooting. He has not purchased a handgun to date because federal law

     prohibits an FFL from selling a handgun to her on account of his age.

  27. Prospective Plaintiff Battlefield Firearms (hereinafter “Battlefield”) is a Virginia-based

     limited liability company, registered as QMF.Wyatt, LLC, and managed and owned by Mr.

     Frank Wyatt of Orange County, Virginia.

  28. Battlefield has been in operation for six years and is a federally licensed firearm dealer.

  29. On July 24, 2021, current plaintiff Marshall contacted Battlefield and asked whether she

     may be able to purchase a handgun and handgun ammunition so that she may be able to

     own it as a result of the Fourth Circuit’s opinion in Hirschfeld v. BATFE, __F.4th __, 2021

     U.S. App. LEXIS 20705, 2021 WL 2934468 (4th Cir. July 13, 2021).
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 7 of 9 Pageid#: 949




  30. Battlefield declined Ms. Marshall’s request, citing the laws at issue as current barriers to

     the sale of handguns and handgun ammunition to otherwise qualified adults between the

     ages of eighteen and twenty-one.

  31. But for the laws at issue, Battlefield would sell handguns and handgun ammunition to

     interested adults between the ages of eighteen and twenty-one.

  32. Battlefield has a vested interest, as a market participant and an American company with a

     federal license for firearm dealing, to have adult American citizens fully protected by their

     fundamental liberties, specifically their Second Amendment right to purchase, possess,

     carry, transfer, and sell, handguns and handgun ammunition.

                                  COUNT I – Second Amendment

  33. The preceding paragraphs are incorporated herein.

  34. Title 18, Sections 922(b)(1) and 922(c) of the United States Code and Title 27, Sections

     478.99(b)(1), 478.124(a), 478.96(b) of the Code of Federal Regulations ban federally-

     licensed firearms dealers from selling handguns and handgun ammunition to law-abiding

     adults aged eighteen to twenty.

  35. These laws infringe and impose an impermissible burden upon Mr. Fraser and Battlefield’s

     interest in the right to keep and bear arms under the Second Amendment.

                  COUNT II – Due Process Clause of the Fifth Amendment

  36. The preceding paragraphs are incorporated herein.

  37. Title 18, Sections 922(b)(1) and 922(c) of the United States Code and Title 27, Sections

     478.99(b)(1), 478.124(a), 478.96(b) of the Code of Federal Regulations ban federally-

     licensed firearms dealers from selling handguns and handgun ammunition to law-abiding
 Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 8 of 9 Pageid#: 950




       adults aged eighteen to twenty but do not ban the sale of the same handguns and handgun

       ammunition to law-abiding adults over the age of twenty.

   38. These laws violate Mr. Fraser’s right to equal protection of the laws guaranteed under the

       Due Process Clause of the Fifth Amendment to the United States Constitution.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

and against Defendants as follows:

       A. Declare that 18 U.S.C. §§ 922(b)(1), (c) and any derivative regulations, such as 27

          C.F.R. §§ 478.99(b)(1), 478.124(a), 478.96(b), violate the right to keep and bear arms

          as secured by the Second Amendment to the United States Constitution.

       B. Declare that 18 U.S.C. §§ 922(b)(1), (c) and any derivative regulations, such as 27

          C.F.R. §§ 478.99(b)(1), 478.124(a), 478.96(b), violate the Due Process Clause of the

          Fifth Amendment to the United States Constitution by denying equal protection of the

          laws to law- abiding, qualified adults between eighteen and twenty years of age.

       C. Permanently enjoin the federal Defendants, their officers, agents, servants,

          employees, and all persons in active concert or participation with them from

          enforcing 18 U.S.C. §§ 922(b)(1), (c) and any derivative regulations, such as 27

          C.F.R. §§ 478.99(b)(1), 478.124(a), 478.96(b), and provide such further declaratory

          relief as is consistent with the injunction.

       D. Award costs and attorney’s fees and expenses to the extent permitted under 42 U.S.C.

          § 1988 and 28 U.S.C. § 2412.

       E. Grant such other and further relief as the Court deems just and proper.

                                                         Respectfully submitted,
Case 3:18-cv-00103-GEC Document 63 Filed 07/26/21 Page 9 of 9 Pageid#: 951




                                       ______/s______________
                                       Elliott M. Harding, Esq. VSB# 90442
                                       Counsel for the Plaintiff-Appellants
                                       Harding Counsel, PLLC
                                       608 Elizabeth Ave.,
                                       Charlottesville, VA 22901
                                       P: 434-962-8465
                                       E: Elliott@HardingCounsel.com
